Title: To John Adams from William Murray, 14 August 1798
From: Murray, William,Moody, James
To: Adams, John


The address of the subscribers of the County of Fayette and State of Kentucky,—To the President of the United States,—Sir,Lexington 14th. Augst: 1798—


We have seen with the anxiety which is inseperable from the love of our Country the situation in which the United States are placed by the agressions committed by the French nation on our Commerce our rights and our National Sovereignty.—
Whilst the prospect of peace was in practicable view we looked anxiously toward that event; but we expected peace upon equitable and honourable terms.—We fondly hoped that the constituted powers of France would meet our Envoys on the just and liberal terms offered by them agreeably to their instructions. But, although, all proper advances have been made by our Executive these reasonable expectations have been disappointed.—How it becomes us, as Citizens of an Independant nation, to act in this crisis—there is no question—as Freemen and Americans we do not hesitate.—
We will rally round the standard of our Country—We will support the constituted authorities of that country.
An insidious enemy shall in vain attempt to divide us from the Government of the United States.—
To the support of that Goverment against any foreign enemy “we pledge our Lives our fortunes and our sacred honour.”—

William MurrayJames MoodyWill. MortonJames MorrisonJohn HollingsworthFredk. LaumanNinian EdwardsMann SatterwhiteS. WilkinsWm: ClarkeJohn BairdJoseph HudsonWilliam RingWilliam WestSaml. DowningAndw. HolmesJames WierSamel. ClintonA. KennedyFrancis S. ReadAllan B. MagruderJames McDowellJohn AndersonJames WilsonGeorge AndersonJoseph OliverPat: McCulloughTho. RespassJo. JonesJ. P. WagnonTho. J. DickinsonWm. ShellerR MiddletonJno. WallaceJno. DowningTho. ReedJames EadesJohn RobinsonJames Grafton.Abram FulkersonJohn Bryson—Jona. HolmesJohn ArthurJames B. JanuaryFrancis JonesDavid SheelyRobt. LyleGeo. TrotterAlexr. ScottCharles J. LoveJohn Taylor Louis MarshallAlexr: ParkerSam: Postlethwait junr.Tho. WallaceAndw. HareJohn Holmes junr.John QuigleyJoseph BoswellMatthew WigginsJames WhiteheadJo. WhiteheadAdjet McGuireWilliam SandersDennis WordD. V. D. SuttonRichardson TyreM. MyersGeo. LeonardJohn GardnerJ. TeagueE. SnowDavid Bowers